Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 04-2632

                           BEHZAD A. SAMIMI,

                         Plaintiff, Appellant,

                                      v.

              TYCO HEALTHCARE/LUDLOW/KENDALL-LUDLOW,
                     TECHNICAL PRODUCTS, LTP,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Michael A. Ponsor,           U.S. District Judge]


                                   Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.



     Behzad A. Samimi on brief pro se.
     Peter O. Hughes and Ogletree, Deakins, Nash, Smoak &
Stewart, P.C. on brief for appellee.



                            December 1, 2005
           Per Curiam. Plaintiff appeals from district court orders

granting defendant's motion to dismiss the complaint and denying

plaintiff's motion to reconsider the dismissal.1           Reviewing the

dismissal of the complaint de novo in light of the record and the

submissions on appeal, we see no error.        Plaintiff's complaint was

properly dismissed for failure to state any cognizable claim.

There was no abuse of discretion in the denial of plaintiff's

motion for reconsideration.

           While plaintiff attempts to assert new claims and to

present   additional   documents,    because   these   matters   were   not

brought to the attention of the district court, they cannot be

considered on appeal.    Evangelista v. Secretary of Health & Human

Servs., 826 F.2d 136, 144 (1st Cir. 1987).       To the extent plaintiff

argues that he should be permitted to amend the complaint, he did

not file a motion to amend the complaint in the district court,

and, in any event, has offered no reason to believe that an

amendment might cure the defects in the complaint.           Plaintiff's

allegation of judicial bias also was not raised in the district

court and is meritless in any event.

           Affirmed.   See 1st Cir. R. 27(c).


     1
      We do not discuss defendant's separate contention that the
appeal fails because of plaintiff's flagrant failure to comply with
the procedural requirements of the Federal Rules of Appellate
Procedure. A pro se party is obligated to comply with procedural
rules. Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997).
Because plaintiff's appeal lacks substantive merit, we elect to
proceed on that basis.

                                    -2-